Citation Nr: 1135000	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-45 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for lower extremity pain and numbness (claimed as neuropathy secondary to service connected diabetes mellitus).

2.  Service connection for bilateral knee disability.

3.  Service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to December 1973.  This matter came before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for lower extremity pain and numbness, claimed as neuropathy due to service connected diabetes mellitus.  He further seeks service connection for a bilateral knee disability and bilateral hearing loss disability.  VA has a duty to assist the appellant in the development of his claim.  38 U.S.C.A. § 5103A;38 C.F.R. § 3.159.  This duty requires that VA obtain all records in the custody of a Federal agency, such as, VA medical facilities.  This duty further requires that VA obtain an examination and opinion if it is necessary to decide the claim.

In this case, Dallas VA medical center (VAMC) records dated from January 2003 were obtained and associated with the claims folder.  However, the Board observes that a cover sheet reflects that the Dallas VAMC treatment records are available in CAPRI and parenthetically that there were "Too many to print for file."  Thus, it is unclear if all VA treatment records have been associated with the claims file.  The Board notes that appellant has not indicated when he first obtained VA treatment.  Therefore, remand is necessary to ascertain whether copies of all VA treatment records have been associated with the claims file.  If not, VA must obtain copies of these records.

Additionally, the matter of service connection for lower extremity pain and numbness requires a VA examination and opinion.  The current examination and opinion are inadequate.  The Board notes that the current VA examination dated April 2010 reflects that the appellant has neurologic symptoms, described as numbness and tingling of the toes and feet.  Objectively, it was reported that motor strength was 5/5, reflexes were 1+ and equal, and normal cerebellar.  The examiner commented that the appellant did "not have clinical evidence of diabetic neuropathy by examination."  The examination does not include objective sensory findings and does not indicated whether there is any neurological disorder of the lower extremity to account for the appellant's complaints that is due to service connected diabetes mellitus or aggravated by service connected diabetes mellitus.

It is emphasized that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should clarify for the record whether all relevant VA treatment records have been obtained and associated with the claims file.  If not, those records should be obtained and associated with the claims file.

2.  A VA neurological examination of the lower extremities should be conducted.  The examiner should identify all abnormal pathology of the lower extremities.  He/she should indicate (1) whether there is any current objectively shown abnormal pathology of the lower extremities; (2) whether any currently found abnormal findings of the lower extremities are proximately due to or the result of service-connected diabetes mellitus, and (3) whether any currently found disorder of the lower extremities is aggravated by service-connected diabetes mellitus.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice- connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The claims folder should be available for review.  The examiner must provide a complete rationale for all opinions.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

